Examiner’s Comment
Allowable Subject Matter
Claims 25-29, 33-37, 41, 43, 45, 47, and 49-52 are allowed.
The following is an examiner’s statement of reasons for allowance: 	Regarding claim 25, the prior art fails to teach or disclose a step-down converting method comprising: controlling a step-down converter including an inductor and a capacitor such that the step-down converter switches between a multi-path manner and a single-path manner,  wherein the multi-path manner includes: a first step-down operation mode in which a current is supplied in a first path from a power source to the load through the inductor without flowing through the capacitor, and a current is supplied in a second path from the power source to the load through the capacitor without flowing through the inductor; and a second step-down operation mode in which a current is supplied in a third path from the inductor and the capacitor to the load, the capacitor being connected to the inductor in series, in combination with all the limitations set forth in claim 25. 	Regarding claim 33, the prior art fails to teach or disclose a step-down converter comprising: a plurality of switches configured to control the step-down converter to switch between a multi-path manner and a single-path manner; wherein the multi-path manner includes: a first step-down operation mode in which a current is supplied in a first path 3from a power source to the load through the inductor without flowing through the capacitor, and a current is supplied in a second path from the power source to the load through the capacitor without flowing through the inductor; and a second step-
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: 	Sadohara et al. (US Patent 9876423) discloses a dc-dc converter with multiple paths for current to a load. 	Deng et al. (US Patent 9385616) discloses an ac/dc converter with multiple paths for current to a load. 	Umetani (US Patent 8593836) discloses a power converter using soft switching method for zero current switching at turn on and zero voltage switching at turn off. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEFFREY A GBLENDE whose telephone number is (571)270-5472. The examiner can normally be reached M-F 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Monica Lewis can be reached on 571-272-1838. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JEFFREY A GBLENDE/Primary Examiner, Art Unit 2838